Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered. Examiner notes, there are no new arguments associated with the RCE filing. The previous examiner addressed Applicant’s arguments pertaining to the amendment as filed in the Advisory Action dated September 20, 2021 and as such, the arguments contained in the After Final Response filed September 1, 2021 will not be addressed again. 

Applicant’s cancellation of Claims 42 and 43 obviates the previously presented 112(a) and 112(b) rejection of those claims and as such, the rejection is withdrawn. Applicant’s amendment to the claims to remove the limitations for which Rose and Shin were relied upon requires a modification to the grounds of rejection to remove Rose and Shin as prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 10, 13-17, 19, 25, 27-32, 34, 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 16, the claims have been amended to state each of the first and second conductive lines include a first surface then states “wherein the first surface is directly connected to the first and second electrode and the interconnector”. This is not supported by the instant disclosure. There is no embodiment supporting a configuration wherein the first and second conductive lines both directly contact the electrodes and interconnector. This limitation also conflicts with previous claim requirements which require that the conductive lines are attached to their respective electrode via an adhesive, as such preventing “direct” contact as now required in the claim and expressly require the conductive lines to be insulated from the electrode structure onto which they are not connected, i.e. preventing any sort of direct contact between each conductive line and both electrodes. There is no supported embodiment wherein the conductive lines make direct contact without the use of a conductive adhesive with both electrodes. 

All claims not addressed are rejected as depending from Claims 1 or 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 13-17, 19, 25, 27-32, 34, 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 16, in view of the new matter above, it is unclear what Applicant is attempting to recite in the amendment to Claims 1 and 16 as there is no support for an embodiment wherein the conducting lines are directly connected to both electrode features and somehow are directly connected but also include adhesive to attach. 

Furthermore, the claim recites “wherein a connection region between the first surface and the interconnector is a region to which a thermal stress is applied”. This is indefinite as it is unclear what Applicant intends by “applied”. The limitation can be interpreted such that the application of thermal stress is a method of production step or that during general operation, the region may be subject to thermal stress associated with electrical energy production. The instant disclosure does not provide any clarification as the only recitation regarding thermal stress is an intention to reduce thermal expansion stress within the module, thereby not intentionally applying a thermal stress to the device during manufacturing or operation. Regardless of the interpretation applied, it is unclear what structural features are then required by the claimed limitation. Revision is required. 

Regarding Claim 13, the claim requires the conductive lines be configured as wires, however, Claim 1 previously requires them configured as ribbon. The elements cannot be both wires and ribbons. Revision is required. 

All claims not addressed are rejected as depending from Claims 1 or 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 13-16, 25, 27-29, 32, 34, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100123163 by Kim et al (hereinafter Kim – machine translation previously presented) in view of JP 2011003724 by Kubo et al (hereinafter Kubo – machine translation previously presented). 

Regarding Claim 1, Kim discloses a PV module (Fig. 6) comprising at least two solar cells each including a plurality of first and second electrodes on a back surface of the semiconductor substrate (Fig. 6) however, discloses the electrodes extend about a direction parallel to interconnects, thereby not disclosing the required “extending in a first direction” as claimed. 

However, Kubo discloses PV cells within interconnected modules may be configured such that the electrodes extend in a direction perpendicular to the wiring members instead of parallel (Fig. 3) so as to allow for the number of conductive regions and number of wiring members to be selected separately ([0008]-[0016] and Fig. 3). 

As such, it would have been obvious to rotate Kim’s solar cells so as to be perpendicular to the wiring members in order to independently select the number of electrode features within the module. 

In combination, modified Kim discloses a module comprising at least two solar cells each comprising a plurality of first and second electrodes on a back surface extending in a first direction, wherein the first and second solar cells are separate from each other in a second direction, orthogonal to the first (Kudo Fig. 3, Kim Fig. 6) being adjacent in said second direction to form a cell string (Fig. 6). 

Modified Kim discloses a plurality of first connectors (21 Fig. 6) connecting to the first electrodes of the first and second cells, reading on the claimed “a plurality of first conductive lines extending in the second direction, the plurality of first conductive lines being electrically connected to the plurality of first electrodes in each of the first and second solar cells” and a plurality of second connectors (22 Fig. 6) connecting to the second electrodes of the first and second cells, reading the claimed “a plurality of second conductive lines extending in the second direction, the plurality of second conductive lines being electrically connected to the plurality of second electrodes in each of the first and second solar cells”. 

In the combination, as the electrodes are aligned perpendicular to the conductive lines, first and second insulating layers are used to insulate opposing electrodes and conductive lines which are attached via adhesive (Kubo 14 Fig. 3 teaching the claimed “through a first electrode adhesive and insulated to the plurality of second electrodes in each of the first and second solar cells by a first insulating layer” and the claimed “through a second electrode adhesive and insulated from the plurality of first electrodes in each of the first and second solar cells by a second insulating layer”).  

Modified Kim discloses an interconnector (23 Fig. 6) disposed between the first and second solar cells spaced apart therebetween and extending in the first direction (Fig. 6 teaching the claimed “an interconnector disposed between the first solar cell and the second solar cell and spaced apart from the first solar cell and the second solar cell, and extending in the first direction in order to form the cell string with the first solar cell and the second solar cell”). The plurality of first connectors and second connectors are overlapped and connected to the interconnector between the first cell and the second cell (21, 22, 23 Fig. 6 teaching the claimed “wherein the plurality of first conductive lines of the first solar cell and the plurality of second conductive lines of the second solar cell are overlapped and connected to the interconnector disposed between the first solar cell and the second solar cell”). 

Modified Kim does not explicitly teach an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell.
However, this appears to hold true from Kim, because Kim teaches the same arrangement of the first and second conductive lines for the first and second cell relative to the, and symmetric solar cells. Hence, after rotating, terminals/claimed second electrodes would be the leftmost and rightmost electrodes, and would be connected to second conductive lines 22 for both cells (i.e. darker areas would be conductive, and lighter areas would be insulating, per modification shown above, therefore an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell).
	Modified Kim discloses the connectors is an elongated member and as such would qualify as a “ribbon” in view of the instant disclosure providing no special definition for the term (Fig. 6 teaching the claimed “wherein each of the plurality of first conductive lines and the plurality of second conductive lines is configured as a ribbon having a first surface and a second surface opposite the first surface”). 

Modified Kim discloses the use of conductive adhesive, thereby not expressly disclosing the direct contact between the interconnects, electrodes and their respective connectors, however, a skilled artisan would appreciate that direct electrical contact between electrode features within a solar module device would reduce resistivity associated with use of intermediate adhesives, however, could result in less secure attachment, therefore, use of adhesives or no adhesives would be obvious modifications to a skilled artisan, requiring no more than routine experimentation to determine optimized resistance vs. secure device attachment. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

	Regarding the claimed “wherein a connection region between the first surface and the interconnector is a region to which thermal stress is applied”, in view of the 112b rejection above, Examiner can only interpret the limitation such that during operation, the region may be subject to thermal stresses as the instant disclosure provides no guidance to intentionally apply thermal stress to the device. All elements of the PV device would be subject to stress associated with thermal energy during operation and as such, any element would qualify to read on the claimed limitation. It imparts to structural or functional requirement on the device. 

Regarding Claim 2, modified Kim further discloses connection position between the interconnector and the first conductive lines of the first solar cell different from connection position between the interconnector and the first conductive lines of the second solar cell; see Fig. 6, noting 21 and 22 are connected to interconnector 23 at different positions along the top-bottom axis, teaching the claimed “wherein a connection position between the interconnector and the first conductive lines of the first solar cell is further different from a connection position between the interconnector and the first conductive lines of the second solar cell”, wherein the plurality of interconnectors are at different positions and thus have separate overlaps (21, 23 Fig. 6 teaching the claimed “wherein a first connection portion between the interconnector and the first conductive lines of the first solar cell is separated in the overlap portion between the interconnector and the first conductive lines and is in the plural”). 

Kim additionally discloses the plurality of second connectors 22 are connected to interconnector 23 at different positions, and thus have separate overlap portions (Fig. 6 teaching the claimed “wherein a second connection portion between the interconnector and the second conductive lines of the second solar cell is separated in the overlap portion between the interconnector and the second conductive lines and is in the plural”). 

Regarding Claim 3, modified Kim teaches an unequal number of connectors 21 and 22, which appear to have the same area of connection portions with interconnector 23; thus, the total area of connection portions, i.e. sum of number of first connectors 21 and sum number of second connectors 22, is different (Fig. 6 teaching the claimed “wherein the total area of the plurality of first connection portions is different from the total area of the plurality of second connection portions”). 

Regarding Claim 4, modified Kim (Kubo) teaches wherein the interconnector is connected to the first and second conductive lines of the first and second solar cells using an interconnector adhesive (Kubo [0048]). 
Regarding Claim 13, in view of the 112b rejection above, Examiner believes Applicant inadvertently failed to delete the “wires” requirement from the claim as the conductive lines cannot be ribbons having opposing surfaces as required by Claim 1 and also be wires, which are generally circular in cross section. Modified Kim teaches an unequal number of first connectors 21 and second connectors 22, which appear to have the same area of connection portions with interconnector 23; thus, the sum of areas of connection portions of 21 and 22 is different; see Fig. 8 thereby teaching the claimed “and wherein a sum of areas of a plurality of first connection portions between the interconnector and the first conductive lines having the plurality of wires in the first solar cell is different from a sum of areas of a plurality of second connection portions between the interconnector and the second conductive lines having the plurality of wires in the second solar cell”. 

Regarding Claim 14, modified Kim discloses multiple first connectors 21 are connected to interconnector 23 at different positions along the top-bottom direction; see Fig. 8 teaching the claimed “wherein in each of the first and second solar cells, a connection position of at least one of the plurality of first connection portions connected to the interconnector is different from a connection position of the remaining first connection portions”. 

Regarding Claim 15, modified Kim discloses multiple second connectors 22 are connected to interconnector 23 at different positions along the top-bottom direction; see Fig. 8 teaching the claimed “wherein in each of the first and second solar cells, a connection position of at least one of the plurality of second connection portions connected to the interconnector is different from a connection position of the remaining second connection portions”

Regarding Claim 16, Kim discloses a PV module (Fig. 6) comprising at least two solar cells each including a plurality of first and second electrodes on a back surface of the semiconductor substrate (Fig. 6) however, discloses the electrodes extend about a direction parallel to interconnects, thereby not disclosing the required “extending in a first direction” as claimed. 

However, Kubo discloses PV cells within interconnected modules may be configured such that the electrodes extend in a direction perpendicular to the wiring members instead of parallel (Fig. 3) so as to allow for the number of conductive regions and number of wiring members to be selected separately ([0008]-[0016] and Fig. 3). 

As such, it would have been obvious to rotate Kim’s solar cells so as to be perpendicular to the wiring members in order to independently select the number of electrode features within the module. 

In combination, modified Kim discloses a module comprising at least two solar cells each comprising a plurality of first and second electrodes on a back surface extending in a first direction, wherein the first and second solar cells are separate from each other in a second direction, orthogonal to the first (Kudo Fig. 3, Kim Fig. 6) being adjacent in said second direction to form a cell string (Fig. 6). 

Modified Kim discloses a plurality of first connectors (21 Fig. 6) connecting to the first electrodes of the first and second cells, reading on the claimed “a plurality of first conductive lines extending in the second direction, the plurality of first conductive lines being electrically connected to the plurality of first electrodes in each of the first and second solar cells” and a plurality of second connectors (22 Fig. 6) connecting to the second electrodes of the first and second cells, reading the claimed “a plurality of second conductive lines extending in the second direction, the plurality of second conductive lines being electrically connected to the plurality of second electrodes in each of the first and second solar cells”. 

In the combination, as the electrodes are aligned perpendicular to the conductive lines, first and second insulating layers are used to insulate opposing electrodes and conductive lines which are attached via adhesive (Kubo 14 Fig. 3 teaching the claimed “through a first electrode adhesive and insulated to the plurality of second electrodes in each of the first and second solar cells by a first insulating layer” and the claimed “through a second electrode adhesive and insulated from the plurality of first electrodes in each of the first and second solar cells by a second insulating layer”).  As the insulators are intentionally formed in a desired location, they necessarily read on the claimed “selectively formed”. 

Modified Kim discloses an interconnector (23 Fig. 6) disposed between the first and second solar cells spaced apart therebetween and extending in the first direction (Fig. 6 teaching the claimed “an interconnector disposed between the first solar cell and the second solar cell and spaced apart from the first solar cell and the second solar cell, and extending in the first direction in order to form the cell string with the first solar cell and the second solar cell”). The plurality of first connectors and second connectors are overlapped and connected to the interconnector between the first cell and the second cell (21, 22, 23 Fig. 6 teaching the claimed “wherein the plurality of first conductive lines of the first solar cell and the plurality of second conductive lines of the second solar cell are overlapped and connected to the interconnector disposed between the first solar cell and the second solar cell”). 

Modified Kim does not explicitly teach an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell.
However, this appears to hold true from Kim, because Kim teaches the same arrangement of the first and second conductive lines for the first and second cell relative to the, and symmetric solar cells. Hence, after rotating, terminals/claimed second electrodes would be the leftmost and rightmost electrodes, and would be connected to second conductive lines 22 for both cells (i.e. darker areas would be conductive, and lighter areas would be insulating, per modification shown above, therefore an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell).
	
Modified Kim discloses the connectors is an elongated member and as such would qualify as a “ribbon” in view of the instant disclosure providing no special definition for the term (Fig. 6 teaching the claimed “wherein each of the plurality of first conductive lines and the plurality of second conductive lines is configured as a ribbon having a first surface and a second surface opposite the first surface”). 

Modified Kim discloses the use of conductive adhesive, thereby not expressly disclosing the direct contact between the interconnects, electrodes and their respective connectors, however, a skilled artisan would appreciate that direct electrical contact between electrode features within a solar module device would reduce resistivity associated with use of intermediate adhesives, however, could result in less secure attachment, therefore, use of adhesives or no adhesives would be obvious modifications to a skilled artisan, requiring no more than routine experimentation to determine optimized resistance vs. secure device attachment. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

	Regarding the claimed “wherein a connection region between the first surface and the interconnector is a region to which thermal stress is applied”, in view of the 112b rejection above, Examiner can only interpret the limitation such that during operation, the region may be subject to thermal stresses as the instant disclosure provides no guidance to intentionally apply thermal stress to the device. All elements of the PV device would be subject to stress associated with thermal energy during operation and as such, any element would qualify to read on the claimed limitation. It imparts to structural or functional requirement on the device. 

Regarding Claim 25, modified Kim discloses wherein each of a first connection portion between the interconnector and the first conductive lines of the first solar cell and a second connection portion between the interconnector and the second conductive lines of the second solar cell is disposed between the first solar cell and the second solar cell (From Kim, the first connection portion would be overlap of first connector 21 with interconnector 23, and the second connection portion would be overlap of second connector 22 with interconnector 23. Hence, first connection portion and second connection portion are disposed between solar cells 1; see Fig. 8).

Regarding Claim 27, modified Kim fails to explicitly teach each of the first connection portion and the second connection portion is disposed at a back surface of the interconnector. However, Kim is silent to which side of the interconnector the first and second connection portions are attached; as there are only the front and back sides, the choice of the front side would have been the choice of a finite number of identified, predictable solutions. See MPEP §2143.

Regarding Claim 28, modified Kim discloses wherein the first conductive lines are electrically connected to the plurality of first electrodes using a conductive adhesive layer selectively formed on the first electrodes and the plurality of second conductive lines are electrically connected to the plurality of second electrodes using the conductive adhesive layer selectively formed on the second electrodes (see modification in view of Kubo).

Regarding Claim 29, modified Kim discloses wherein each area of the insulating layers is more than each area of the conductive adhesive layers (see modification in view of Kubo).

Regarding Claim 32, modified Kim discloses wherein each of the first and second conductive lines is configured as a plurality of wires (see Kim, Fig. 6, noting plurality of 21 and 22).

Regarding Claim 34, modified Kim discloses wherein each of the first and second conductive lines is configured as a plurality of wires (see Kim, Fig. 6, noting plurality of 21 and 22).

Regarding Claim 36, modified Kim discloses wherein the interconnector is a first interconnector, wherein the solar module further includes a second interconnector disposed at an opposite side of the first solar cell and connected to the plurality of second conductive lines of the first solar cell, wherein a length of the second interconnector is equal to the length of the first interconnector in the first direction (see Kim, Fig. 6).

Regarding Claim 37, modified Kim discloses wherein the interconnector further includes a third interconnector disposed at an opposite side of the second solar cell and connected to the plurality of first conductive lines of the second solar cell, and wherein a length of the second interconnector is equal to the length of the interconnector in the first direction (see Kim, Fig. 6).

Regarding Claim 38, modified Kim discloses wherein the interconnector is a first interconnector, wherein the solar module further includes a second interconnector disposed at an opposite side of the first solar cell and connected to the plurality of second conductive lines of the first solar cell, wherein a length of the second interconnector is equal to the length of the first interconnector in the first direction (see Kim, Fig. 6).

Regarding Claim 39, modified Kim discloses wherein the interconnector further includes a third interconnector disposed at an opposite side of the second solar cell and connected to the plurality of first conductive lines of the second solar cell, and wherein a length of the second interconnector is equal to the length of the interconnector in the first direction (see Kim, Fig. 6).

Claim(s) 5-7, 9, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kubo as applied to claims 1 or 16 above, and further in view of US 20120103389 by Rose et al (hereinafter Rose).

Regarding Claim 5, modified Kim teaches the limitations of Claim 1 but fails to explicitly teach a plane area size of a first application portion of the interconnector adhesive in an overlap portion between the interconnector and the first conductive line is different from a plane area size of a second application portion of the interconnector adhesive in an overlap portion between the interconnector and the second conductive line as construed using the plane area size of the application portion of interconnector adhesive as the cross-sectional area of adhesive between the interconnector and the conductive lines/connectors.

However, Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Because Kim teaches the first and second connectors 21, 22 are connected to the interconnector 23 using adhesive (see ¶113), thus suggesting adhesive is applied where the elements overlap, a difference in overlap area suggests that a difference in plane area size of a first application portion of the interconnector adhesive.

Regarding Claim 6, modified Kim discloses multiple connectors connected to the interconnector in which case adhesive would overlap which are separated in a second direction top to bottom (Fig. 6 and Kubo Fig. 3 teaching the claimed “wherein the first application portion in the overlap portion between the interconnector and the first conductive line is separated in a second direction crossing a first direction and is in the plural and wherein the second application portion in the overlap portion between the interconnector and the second conductive line is separated in the second direction and is in the plural”). 

Regarding Claim 7, modified Kim discloses an unequal number of connectors 21 and 22, which appear to have the same area of application portions with interconnector 23; thus, the total area of application portions of 21 and 22 is different (Fig. 6 teaching the claimed “wherein the total area of the plurality of first application portions is different from the total area of the plurality of second application portions”). 

Regarding Claim 9, modified Kim discloses the limitations of Claim 1 but fails to expressly disclose a first overlap area between the interconnector and the first conductive line is different from a second overlap area between the interconnector and the second conductive line.

However, Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (i.e. length x width of overlap of connector and interconnector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Regarding Claim 10, modified Kim discloses wherein the connection of the first solar cell and the second solar cell using the interconnector is arranged in the second direction (Kim teaches first solar cell 1, interconnector 23, and second solar cell 1 are arranged in second direction, i.e. left-to-right).

Modified Kim does not explicitly teach a first overlap width between the interconnector and the first conductive line in the first direction is different from a second overlap width between the interconnector and the second conductive line in the first direction.

Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping width between each of the plurality of first conductive lines of the first solar cell and the interconnector be different from an overlapping width between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap width would have been a result-effective variable determined by the tolerances associated with the widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Regarding Claim 17, modified Kim discloses the limitations of Claim 16 and further discloses wherein each of a first connection portion between the interconnector and the first conductive lines of the first solar cell and a second connection portion between the interconnector and the second conductive lines of the second solar cell includes a plurality of first connection parts and a plurality of second connection parts, respectively (multiple first connectors 21 and multiple second connectors 22 overlap with interconnector 23, each overlap being a connection part).

Modified Kim does not explicitly teach the at least one of a first connection parts has a size that is different from an adjacent first connection part or an adjacent second connection part that is disposed in at least one of the first direction and the second direction from the at least one of the first connection parts, the at least one of a first connection parts has a size that is different from an adjacent second connection part that is disposed in the second direction from the at least one of the first connection parts (here the examiner is construing the size of the connection part as the area of overlap between the conductive lines/connector and the interconnector).

Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Regarding Claim 19, modified Kim discloses wherein a first connection portion is a portion of adhesion between the interconnector and the first conductive line of the first solar cell, and a second connection portion is a portion of adhesion between the interconnector and the second conductive line of the second solar cell (Kim teaches first connectors 21 and second connectors 22 are attached to other elements using an adhesive; see ¶113, and because the connectors transfer electrical current, this necessarily implies a conducting adhesive between first connectors 21 and second connectors 22 and interconnector 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721